AYRES, Judge.
Plaintiff appealed from a judgment sustaining a decision of the Louisiana Board of Review of the Division of Employment Security of the Department of Labor, State of Louisiana, denying him unemployment compensation benefits. However, he has made no appearance, either in person or through counsel, nor has he filed a brief in support of his appeal. The appeal is therefore presumed to have been abandoned and it will accordingly be dismissed. Uniform Rules, Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S.
Therefore, the appeal is dismissed at appellant’s cost.